816 F.2d 682
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lester RAMSEY, Petitioner-Appellant,v.UNITED STATES PAROLE COMMISSION, et al., Respondents-Appellees.
No. 86-1357.
United States Court of Appeals, Sixth Circuit.
April 20, 1987.

Before MARTIN, JONES and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(b), Rules of the Sixth Circuit.  This pro se federal prisoner appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec.2241.  Upon review, this Court concludes that the district court acted properly.


2
Petitioner challenges the accuracy of the information relied upon by the Commission in making its decision.  However, the Commission's factual findings are committed to agency discretion, and thus are insulated from judicial review.  Farkas v. United States, 744 F.2d 37, 38-39 (6th Cir. 1984).


3
Therefore, the district court's judgment of dismissal is affirmed pursuant to Rule 9(b), Rules of the Sixth Circuit.